Citation Nr: 0930985	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD) and major 
depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from April 1973 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In connection with his appeal the Veteran and his brother 
testified at a video conference hearing before the 
undersigned Veterans Law Judge in June 2009 and accepted such 
hearing in lieu of an in-person hearing before a Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims files.


REMAND

As a preliminary matter, the Board notes that the RO has only 
developed for appellate consideration the issue of 
entitlement to service connection for PTSD.  In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Court found that an 
appellant's claim for service connection for posttraumatic 
stress disorder (PTSD) should have been construed more 
broadly by VA as a claim for service connection for any 
mental disability.  The Court noted that the claimant was not 
competent to diagnose a particular psychiatric disability, 
such as PTSD, but that he was competent to describe his 
mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  The Court also noted that the evidence 
submitted in support of the claim showed that the appellant 
had been diagnosed with psychiatric disabilities other than 
PTSD and that these disabilities arose "from the same 
symptoms for which he was seeking benefits."  Id. at 9.  The 
Court held that, in construing a claim, the Board must 
consider any disability "that may reasonably be encompassed 
by several factors including: the claimant's description of 
the claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of the claim."  Id. at 5.  

In this case, the Veteran has also been diagnosed with major 
depression and alcohol dependence in remission.  In addition, 
it is clear that he is seeking service connection for major 
depression.  He was denied service connection for a 
depressive disorder in a May 2008 rating decision.  Although 
the Veteran subsequently submitted a notice of disagreement 
with that rating decision, the issue has not been the subject 
of a Statement of the Case.

In accordance with the Court's decision in Clemons, the Board 
has recharacterized the issue on appeal as entitlement to 
service connection for psychiatric disability, to include 
PTSD and major depressive disorder.

The Board is also of the opinion that additional development 
is required before the Veteran's claim for entitlement to 
service connection for a psychiatric disability is decided.

A review of the Veteran's service personnel records shows 
that he was an air cargo specialist while serving at Travis 
Air Force Base.  He has asserted that from November 1973 to 
March 1974 part of his duties included loading and unloading 
remains cases containing the casualties being shipped back to 
the United States from the Vietnam War.  The Veteran reported 
at a VA psychiatric evaluation in February 2004 that he had 
never experienced death like that.  He went on to report that 
on one occasion a remain case's paperwork had been misplaced 
and he had to open the case to view the contents.  He 
reported that this experience left him feeling horrified and 
helpless.  He states that he still experiences significant 
feelings of helplessness, fear, and horror over this 
experience.  

VA attempted to verify the Veteran's claimed stressor through 
the Joint Services Records Research Center (JSRRC).  The 
JSRRC stated that after researching historical reports from 
the 60th Military Airlift Wing (the unit the Veteran was 
assigned to when his claimed stressor occurred), they were 
unable to document that casualties were transported through 
Travis Air Force Base.  

Corroboration of every detail of a claimed stressor, 
including an appellant's personal involvement, is not 
required; rather, a Veteran needs only to submit independent 
evidence of a stressful even that is sufficient to imply his 
or her personal exposure.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).

In this regard, the Board finds that the Veteran's stressor 
statement has been consistent throughout many years of mental 
treatment which has led the Board to assign full credibility 
to the Veteran.  As a result, the Board has conducted 
internet research and has associated verifying information 
with the claims folder, to include information from the 
Travis Air Museum and statistical information regarding the 
casualties of the Vietnam War from the National Archives.  

The information from the Travis Air Museum states that Travis 
Air Force Base became the main West Coast Terminus for 
aeromedical evacuation flights from the pacific and the 
principal receiving station for military fatalities that were 
flown to the United States for burial during the Vietnam War.  
The records from the national archives indicate that there 
were 168 Vietnam War casualties in 1973 and 178 casualties in 
1974.

Additionally, the existence of an event alleged as a 
"stressor" that caused PTSD, although not the adequacy of 
the event to cause PTSD, is an adjudicative, not a medical, 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 
(1993).  However, the sufficiency of the stressor is a 
medical determination, and adjudicators may not render a 
determination on this point without independent medical 
evidence.  West (Carlton) v. Brown, 7 Vet. App. 70 (1994). 

The Board finds that the evidence currently of record is 
sufficient to support a finding that the Veteran's alleged 
stressor of being traumatized by loading and unloading human 
remains cases occurred.  Whether this stressor is sufficient 
to cause PTSD is a question that will be asked of a medical 
professional.

Regarding the Veteran's treatment for mental health 
conditions, a review of the Veteran's STRs shows that in 
November 1973 the Veteran was diagnosed with depression 
resulting from feelings of discontent over the career path he 
had been assigned in the United States Air Force (USAF).

Also of record is medical evidence from the North Carolina 
Division of Mental Health, Developmental Disabilities and 
Substance Abuse Services documenting treatment the Veteran 
has received from January 2000 to June 2004.  The Veteran was 
diagnosed and treated for major depressive disorder (MDD) at 
this facility.  However, on occasion, the Veteran did discuss 
the above detailed PTSD stressor experienced while he was a 
member of the United States Air Force (USAF).

In April 2004 the Veteran filed a claim for entitlement to 
service connection for PTSD.

In February 2004 the Veteran was seen at the Durham VA 
Medical Center Mental Health Clinic for a PTSD consult.  The 
Veteran was evaluated over the course of three clinical 
visits and was subjected to a battery of psychological 
testing.  Additionally, the Veteran related the above 
detailed stressor to the examiner.  After completing the 
testing and examination, the examiner diagnosed the Veteran 
with military-related PTSD.  The Veteran has continued to 
seek treatment at the VA Medical Center and has been noted to 
have symptoms of depression and anxiety.

In October 2006 the Veteran was afforded a fee-based VA 
examination.  At this examination the examiner diagnosed the 
Veteran with MDD with recurrent alcohol dependence in 
remission.  The examiner also stated that it was her opinion 
that the Veteran's depression and subsequent alcohol 
dependence were a result of the military stress experienced 
by the Veteran.  However, after providing that opinion the 
examiner provided an addendum opinion in which she stated 
that it was less likely than not that the Veteran's "current 
mental disorder, not claimed as depression" was caused by or 
a result of military trauma.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this regard, the inconsistency in the opinions 
provided by the October 2006 examiner has rendered this 
medical examination and subsequent opinions inadequate for 
adjudication purposes.

In sum, the Board has conceded the Veteran's claimed 
inservice stressor and the Veteran has diagnoses of both PTSD 
and MDD.  Additionally, the Veteran has a diagnosis of 
depression while in service.  

At this time, the Board finds that the Veteran should be 
afforded a new VA examination in order to determine the 
nature and etiology of all currently present psychiatric 
disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record.  If the Veteran 
identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

2.	Then, the Veteran should be afforded a 
VA examination by a psychiatrist or 
psychologist to determine the nature 
and etiology of all currently present 
psychiatric disabilities.  The claims 
files must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

All diagnoses made at this examination 
should conform to the DSM-IV diagnostic 
criteria.  For each diagnosis, the 
elements supporting the diagnosis, to 
include the verified stressor for a 
diagnosis of PTSD, should be 
identified.

Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion with 
respect to each currently present 
acquired psychiatric disorder as to 
whether there is a 50 percent or better 
probability that the disorder 
originated during service or is 
otherwise etiologically related to 
service.  The rationale for each 
opinion expressed must also be 
provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
entitlement to service connection for a 
psychiatric disability, to include PTSD 
and major depressive disorder, in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

